                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. CR 18-47-BLG-SPW
                 Plaintiff,

 vs.                                                        ORDER

 SCOTT ALLEN WORTMAN,

                Defendant.



       On March 27, 2020 an Administrative Order superseding the Administrative

Order filed on March 16, 2020 was filed by Chief Judge Morris regarding COVID-

19 and the advised precautions to reduce the possibility of exposure to the virus

and slow the spread of the disease. On March 27, 2020 the President signed into

law the CARES Act, H.R. 748. The Judicial Conference of the United States

having found that "emergency conditions due to the national emergency declared

by the President" will "materially affect the functioning of either the Federal courts

generally or a particular district court of the United States," the Chief Judge hereby

authorizes "the use of video teleconferencing, or telephone conferencing if video

teleconferencing is not reasonably available," for the ten types of criminal

procedures enumerated in Section 15002(b)(l) of the CARES Act.




                                          1
See also The President's Coronavirus Guidelines for America, CDC, 2 (2020),

(recommending       canceling         events       involving   ten   or   more   people)

https://www.whitehouse.gov/wp-content/uploads/2020/03/03 .16.20 coronav1rus-

guidance 8.5xl 1 315PM.pdf

      Therefore,

      IT IS HEREBY ORDERED that the Sentencing Hearing set for Wednesday,

April 1, 2020 at 1:30 p.m. is VACATED.

      IT IS FURTHER ORDERED that the Sentencing Hearing is RESET VIA

VIDEO from the Crossroads Correctional Facility on Wednesday, April 1, 2020

at 10:00 a.m. Counsel may appear in the Snowy Mountains Courtroom thirty (30) .

minutes prior to the hearing to consult with the Defendant by video conference. If

the Defendant objects to this hearing being held via video, she must file a motion to

continue the hearing to allow time for the defendant to be transported.

      The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.
                     2,,,,.,'-f-A--
      DATED this _qA.1
                   _   day of March, 202

                                                                 ~J~
                                            USANP. WATTERS
                                           U.S. DISTRICT COURT JUDGE




                                               2
